PER CURIAM.
The petition for writ of habeas corpus is treated as a motion to apply belatedly for certiorari review and is granted. Jurisdictional briefs shall be served as follows: petitioner’s brief shall be served on or before ten days from the date of this order; respondent’s brief shall be served twenty days from the date petitioner’s brief is served; and petitioner’s reply brief shall be served ten days from the date respondent’s brief is served.
ADKINS, BOYD, OVERTON and HATCHETT, JJ., concur.
ENGLAND, C. J., and SUNDBERG and ALDERMAN, JJ., dissent.